ACCEPTED
                                                                                        03-14-00714-CV
                                                                                               3992641
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    2/2/2015 5:54:19 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                      No. 03-14-00714-CV
                        _____________________________                 FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                            COURT OF APPEALS                   2/2/2015 5:54:19 PM
                    THIRD JUDICIAL DISTRICT OF            TEXAS JEFFREY D. KYLE
                              AUSTIN, TEXAS                            Clerk
                   _____________________________________

                                   KEVIN TARR,
                                     Appellant,

                                          v.

      LANTANA SOUTHWEST HOMEOWNERS’ ASSOCIATION, INC.,
                            Appellee.
                _______________________________

      UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                TO FILE BRIEF OF APPELLANT


TO THE HONORABLE COURT OF APPEALS:

      Appellant Kevin Tarr, under the authority of Texas Rule of Appellate

Procedure 10.5(b), requests additional time to file his brief of appellant.

      1.     The brief of appellant is currently due February 13, 2015.

      2.     Appellant respectfully requests an extension of time for 30 days to file

his brief of appellant. With the extension, the brief of appellant will be due on

Monday, March 16, 2015.

      3.     On December 17, 2014, the record was filed, and Appellant’s brief was

due on January 14, 2015.
         4.   On January 5, 2015, however, Mr. Tarr’s former appellate counsel, Paul

Simon, moved to withdraw as counsel and asked this Court for a 30-day extension

of time to file Appellant’s opening brief.

         5.   On January 8, 2015, this Court granted Mr. Simon’s motion to

withdraw, and granted a 30-day extension until February 13, 2015, to file his opening

brief.

         6.   On January 29, 2015, Mr. Tarr retained Matthew Ploeger to represent

him in this appeal.

         7.   Appellant requests this extension so that Mr. Ploeger may study the

record and prepare Mr. Tarr’s opening brief. Further, a designated item was omitted

from the Clerk’s Record filed by the district court clerk, and additional items are

necessary. Appellant has filed a request for supplemental clerk’s record in the trial

court.

         8.   Additionally, Mr. Ploeger is required to attend to other time-sensitive

matters, including briefs and dispositive motions in First Capital Money Center, Ltd

d/b/a Power Finance v. City of Houston, Texas, No. 2014-67722, in the 133rd District

Court, Harris County, Texas; and Dos Republicas Coal Partnership v. David

Saucedo, et al., No. 04-14-00828-CV, in the Fourth Court of Appeals, San Antonio,

Texas.




                                             2
        9.    Other than the extension attendant to Mr. Simon’s withdrawal, this is

the first extension Appellant has sought.

        10.   Counsel for Appellant has conferred with counsel for Appellee,

Gregory B. Godkin, and Mr. Godkin stated that Appellee is unopposed to the

requested extension.

        11.   This request is not sought for delay, but in order that justice may be

done.

                                      PRAYER

        Appellant requests that this Court to grant an extension of 30 days to file his

brief of appellant, making the brief due on Monday, March 16, 2015. Appellant also

prays for any other relief to which he may be entitled.


                                        Respectfully submitted,

                                        /s/ Matthew Ploeger
                                        Matthew Ploeger
                                        State Bar No. 24032838
                                        LAW OFFICE OF MATTHEW PLOEGER
                                        901 S. Mopac Expressway, Suite 300
                                        Barton Oaks Plaza, Building One
                                        Austin, Texas 78746
                                        P: 512.298.2088
                                        F: 512.298.1787
                                        Matthew@PloegerLaw.com
                                        Attorney for Appellant




                                            3
                     CERTIFICATE OF CONFERENCE

      Counsel for Appellant has conferred with counsel for Appellee, Gregory B.

Godkin, and Appellee is unopposed to the motion for extension of time.

                                     /s/ Matthew Ploeger
                                     Matthew Ploeger
                                     Dated: February 2, 2015




                                        4
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was

forwarded to all counsel of record by the Electronic Filing Service Provider, if

registered; a true and correct copy of this document was forwarded to all counsel of

record not registered with an Electronic Filing Service Provider and to all other

parties as follows:


 Gregory B. Godkin
 Roberts Markel Weinberg, PC
 2800 Post Oak Blvd., 57th Floor
 Houston, TX 77056
 713.840.1666–telephone
 713.840.9404–facsimile



                                      /s/ Matthew Ploeger
                                      Matthew Ploeger
                                      Dated: February 2, 2015




                                         5